Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141885                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHAEL BURT,                                                                                           Brian K. Zahra,
           Petitioner-Appellant,                                                                                     Justices

  v                                                                SC: 141885
                                                                   COA: 290868
                                                                   Tax Tribunal: 00-313389
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 1, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           y0228                                                              Clerk